           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF WISCONSIN
                        GREEN BAY DIVISION



ANDREW L. COLBORN,

                Plaintiff,

     vs.                           Civil No.: 19-CV-484

NETFLIX, INC.; CHROME MEDIA LLC,
F/K/A SYNTHESIS FILMS, LLC;
LAURA RICCIARDI; AND MOIRA
DEMOS,

                Defendants.



        MEMORANDUM IN SUPPORT OF MOTION TO DISMISS BY
      CHROME MEDIA LLC, LAURA RICCIARDI, AND MOIRA DEMOS
       Service of process in a civil action is not a mere technicality; rather, it is an “elementary

and fundamental requirement of due process” that is essential for a court to acquire personal

jurisdiction over a defendant. Johnson v. Cintas Corp. No. 2, 2012 WI 31, ¶ 24, 339 Wis. 2d 493,

506, 811 N.W.2d 756, 762-63 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950)). Similarly, statutes of limitations serve “critical public policy interests” by

protecting defendants in such actions from the prospect of unlimited potential liability for

conduct that occurred years earlier. Dakin v. Marciniak, 2005 WI App 67, ¶¶ 10-11, 280 Wis. 2d

491, 501-02, 695 N.W.2d 867, 871-72. Such protections take on constitutional significance in a

defamation action, such as this one, where the challenged “conduct” is the dissemination of

information about a matter of legitimate public concern and the “chilling effect” from the

ongoing threat of litigation over stale claims is palpable. N.Y. Times Co. v. Sullivan, 376 U.S.

254, 300-01 (1964).

       Plaintiff Andrew Colborn had three years to begin this lawsuit after defendants allegedly

telecast defamatory statements about him in the documentary television series Making a

Murderer. He had three years and ninety days to serve that lawsuit on them. Yet he waited until

the last day of the applicable, three-year statute of limitations period to file suit, and then waited

until the last two weeks of the ninety-day service period to attempt service on Chrome Media

LLC, Laura Ricciardi, and Moira Demos.

       Ultimately, those attempts failed, and now he is out of time. The Court should dismiss

this lawsuit against Chrome, Ricciardi, and Demos under Federal Rule of Civil Procedure

12(b)(5), and it should do so with prejudice because the statute of limitations has run.1



1
  If this motion is not granted, in whole or in part, the moving defendants expressly reserve their
right to seek dismissal under Federal Rule of Civil Procedure 12(b)(6). See Ennenga v. Starns,
677 F.3d 766, 772-73 (7th Cir. 2012).


                                                   2
                                  PROCEDURAL HISTORY

       Colborn filed this defamation action on December 17, 2018—the day before the statute of

limitations expired2—by filing a Complaint against eight defendants, including Netflix, Inc.,

Chrome, Ricciardi, and Demos, in in the Circuit Court for Manitowoc County. See Dkt. 1-1. The

Complaint alleged defamation, intentional infliction of emotional distress, and negligence claims

arising from a documentary television series that Chrome, Ricciardi, and Demos produced and

that Netflix distributed titled Making a Murderer (“MaM” or the “series”).

       Colborn filed an Amended Complaint on March 4, 2019. See Dkt. 1-2. As far as the

public record reveals, Colborn made no attempt to serve the Complaint on any defendant

between December 17, 2018, the date he filed it, and March 4, 2019, the date he filed the

Amended Complaint.

       The Amended Complaint voluntarily dismissed a number of defendants, leaving only

Netflix, Chrome, Ricciardi, and Demos. Id. This memorandum refers to them collectively as

“Defendants.” It refers specifically to Chrome, Ricciardi, and Demos (but not Netflix) as the

“Producer Defendants.” The Amended Complaint reframed its three causes of action as

“Defamation—Actual Malice,” “Negligence (In the Alternative),” and “Intentional Infliction of

Emotional Distress.” Id.

       Colborn served the Amended Summons and Amended Complaint on Netflix on March 5,

2019. See Dkt. 20.




2
 The statute of limitations for defamation and other tort claims in Wisconsin is three years. Wis.
Stat. § 893.57. As the Complaint acknowledges, Netflix first disseminated the documentary
series from which Colborn’s claims arise on December 18, 2015. Dkt. 1-1 ¶ 36.



                                                3
       The ninety-day service deadline imposed by Wis. Stat. § 801.02(1) expired no later than

March 18, 2019.3 On March 21, Colborn filed an Affidavit of Service claiming that a process

server “personally served” the Summons and Complaint and Amended Summons and Complaint

on Chrome’s registered agent, Tal Benari, on March 16. See Dkt. 21.

       On April 3, Defendants removed this case to federal court. See Dkt. 1.

       On April 10, Colborn filed a document purporting to be a “proof of publication” of an

amended (but not the original) summons in the Los Angeles Times on four occasions in March

and April 2019. See Dkt. 25.

       The Producer Defendants now bring this motion to dismiss under Federal Rule of Civil

Procedure 12(b)(5) on the ground that Colborn’s attempts to serve process on them were

insufficient as a matter of law. They seek dismissal with prejudice because the statute of

limitations ran on December 18, 2018. As a result, the suit against the Producer Defendants is

time-barred and any attempt by Colborn to re-file and re-serve it would be futile.

                                 FACTUAL BACKGROUND

       As of the date of this motion, Colborn has filed a “proof of publication” of the amended

summons but not of the original summons, and has not filed any Affidavit of Mailing regarding

alleged service on Ricciardi or Demos. Meanwhile, the Affidavit of Service claiming personal

service on Benari, Chrome’s registered agent, is demonstrably false. For the reasons explained

below, none of the Producer Defendants have been properly served so as to subject them to this

Court’s personal jurisdiction.




3
 Because ninety days from December 17 fell on March 17, a Sunday, Colborn had until
Monday, March 18 to effect service. See Wis. Stat. § 801.15(1)(b).


                                                 4
       I.      Attempts to Serve Ricciardi and Demos

       Ricciardi and Demos, who share the same residence in Los Angeles, California, are not

aware that Colborn made any attempt to serve them prior to March 5, when service was effected

on Netflix. See Declaration of Laura Ricciardi (“Ricciardi Decl.”) ¶ 5, Declaration of Moira

Demos (“Demos Decl.”) ¶ 5.

       As of the date of this motion, no one has ever personally served any summons or

complaint (original or amended) on either Ricciardi or Demos. Ricciardi Decl. ¶ 6, Demos Decl.

¶ 6. Security cameras capture the front gate and door of their residence. Ricciardi Decl. ¶ 7,

Demos Decl. ¶ 7. After learning that Netflix had been served, Demos checked the video from

these security cameras and saw that two persons she did not recognize arrived at their home, one

on March 6 and the other on March 7. Demos Decl. ¶ 7.

       Neither Ricciardi nor Demos were present at their residence on March 6 or 7. From

March 4 to March 19, they were either traveling in Illinois or visiting Demos’ elderly parents

elsewhere in California. Ricciardi Decl. ¶ 8, Demos Decl. ¶ 8. On March 19, Demos returned

home and was in Los Angeles, at her residence, from March 19 through March 25. Id. Decl. ¶ 8.

Ricciardi returned home on March 22. Ricciardi Decl. ¶ 8. At all times when Ricciardi and

Demos were away from their residence, there was no one else present at their home. Id.; Demos

Decl. ¶ 8.

       On March 19, after returning from visiting her parents, Demos discovered two large

envelopes bearing the return address of Colborn’s counsel, one addressed to each of them, which

had been delivered by mail to their residence while they were traveling. Demos Decl. ¶ 9. Inside

the envelopes were copies of the original Summons and Complaint, the Amended Summons and




                                                 5
Complaint, and the Publication Summons and Amended Publication Summons. Id. & Ex. A. The

envelopes were post-marked March 11. Id. & Ex. A.

       On April 10, Colborn filed in this Court a document purporting to be a “proof of

publication” of the Amended Publication Summons in the Los Angeles Times on March 13, 20,

27 and April 3. See Dkt. 25. Until that filing, neither Ricciardi nor Demos were aware that

Colborn had caused publication of any summons. Ricciardi Decl. ¶ 9; Demos Decl. ¶ 10.

       II.     Attempts to Serve Chrome

       On March 21, 2019, Colborn filed in state court a document captioned “Affidavit of

Service” executed by Emilio Gonzalez Zarate, who identifies himself as a process server. See

Dkt. 21. The Zarate Affidavit asserts that Zarate “personally served” process on Benari,

Chrome’s registered agent for service of process in California, on March 16. Id.

       That affidavit is demonstrably false. Benari has submitted a sworn declaration to this

Court attesting that he has never been personally served with process in this action by Zarate or

anyone else. See Benari Declaration (“Benari Decl.”) ¶ 6.

       Specifically, in his affidavit, Zarate states that he “personally served” Benari on March

16, a Saturday, at an address that corresponds to Benari’s home in Los Angeles. Dkt. 21 at 1-2.

Benari, who is president of his homeowners’ association, lives in a condominium complex in

which both the pedestrian and vehicle entrances are secured by locked metal gates posted with

“NO TRESPASSING” signs warning that the complex is closed to the public and that

unauthorized entry is prohibited and subjects the trespasser to possible arrest. Benari Decl. ¶¶ 8-9

& Ex. A. The Zarate Affidavit does not state the time of day Zarate claims to have personally

served Benari, but Benari was not at home for much of March 16 and was in fact several miles




                                                 6
away. Id. ¶ 10. In short, Benari was not personally served with process, at any location, on

March 16 or at any other time. Id. ¶¶ 12-13.4

       Colborn apparently attempted to serve Chrome, through Benari, prior to March 16, but

without success. First, on or about March 7, two days after Netflix was served, a process server

visited the office of the business where Benari is employed and left a copy of the original

Summons and Complaint and the Amended Summons and Complaint with the firm’s

receptionist. Declaration of Natalia Canaan (“Canaan Decl.”) ¶¶ 6-7. Neither the receptionist nor

anyone else signed for the documents, the receptionist was not and did not claim to be in charge

of the office, and she specifically told the process server that she was not authorized to accept

deliveries on Benari’s behalf. Id. ¶ 6; Benari Decl. ¶ 15.

       Second, a process server visited the same office on or about March 12 and similarly left

behind the Summons and Complaint and Amended Summons and Complaint. Again, neither the

firm’s receptionist nor anyone else signed for the documents, the receptionist was not and did not

claim to be in charge of the office, and she was not authorized to accept deliveries on Benari’s

behalf. Declaration of Danielle Rodriguez (“Rodriguez Decl.”) ¶¶ 4-6; Benari Decl. ¶ 18.

       Third, Benari received two mailings containing copies of the summonses and complaints,

as well as a publication summons and amended publication summons. The first was post-marked

March 11, at which time the process server had left copies of the original and amended papers

with the receptionist on just one occasion. Benari Decl. ¶ 21 & Ex. D. The second was post-

marked March 12, the same day that the process server left copies of the original and amended

papers with a receptionist for the second time. Benari Decl. ¶ 22 & Ex. E.




4
  Benari has retained receipts from March 16 that document his whereabouts at various times on
that day. Benari Decl. ¶ 11 & Ex B.


                                                 7
       In a tacit acknowledgement that service had not been effected on March 16 (as the Zarate

Affidavit claims) or at any time before the ninety-day service period ended, on March 29—

eleven days after the service deadline and eight days after Colborn filed the Zarate Affidavit—a

process server again arrived at the office where Benari is employed. Declaration of Dominque

Bianchi (“Bianchi Decl.”) ¶ 5. When the receptionist informed him that Benari was not in, the

process server again left behind copies of the summonses and complaints. Id.

       Until Colborn filed the “proof of publication” on April 10, Benari was not aware that

Colborn had caused publication of any summons in any newspaper. Benari Decl. ¶ 23.

                                           ARGUMENT

       This action should be dismissed with prejudice as against Chrome, Ricciardi, and Demos

under Federal Rule of Civil Procedure 12(b)(5) because none of the three Producer Defendants

have been properly served and the statute of limitations has now expired.

       I.      Plaintiff Failed to Comply With Wisconsin’s Strict Requirements for Service

       Where, as here, a defendant challenges service of process via a motion to dismiss under

Rule 12(b)(5), “[t]he plaintiff bears the burden to demonstrate that the district court has

jurisdiction over each defendant through effective service.” Cardenas v. City of Chicago, 646

F.3d 1001, 1005 (7th Cir. 2011).5 The sufficiency of process prior to removal is governed by

state law. Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122-23 (7th Cir. 2001).

       Under Wisconsin law, a court obtains personal jurisdiction over a defendant only via

proper service of the summons and complaint. Johnson, 2012 WI 31, ¶ 23, 339 Wis. 2d at 506,




5
 Wisconsin state law also places the burden on the plaintiff to prove that a defendant was
properly served. Richards v. First Union Secs., Inc., 290 Wis. 2d 620, 630-32, 714 N.W.2d 913,
919-20 (2006); Am. Family Mut. Ins. Co. v. Royal Ins. Co. of Am., 167 Wis. 2d 524, 533, 481
N.W.2d 629, 632 (1992).


                                                  8
811 N.W.2d at 762. A plaintiff has ninety days after an action is filed to perfect service. Id. 2012

WI 31, ¶ 23, 339 Wis. 2d at 506, 811 N.W.2d at 762; Wis. Stat. § 801.02(1). That deadline

cannot be extended. Id. § 801.15(2)(a). Colborn commenced this action on December 17, 2018,

and the 90-day period for service expired on March 18, 2019.

       A defendant who is a natural person must be served personally; if the defendant cannot

be personally served despite “reasonable diligence,” substitute service may be made by leaving

the summons and complaint “at the defendant’s usual place of abode” in the presence of a

competent family member over age thirteen or a competent adult residing there. Id. § 801.11(1).

A corporate defendant not authorized to transact business in Wisconsin can be served by

personally serving “an officer, director or managing agent,” and in lieu of personal service, the

process may be left at the agent’s office “with the person who is apparently in charge of the

office.” Id. § 801.11(5).

       Wisconsin law also provides for service on natural persons or corporate entities by

publication and mailing if the plaintiff cannot effect personal service despite “reasonable

diligence.” Id. § 801.11(1)(c) & 5(b). The relevant statutory provision requires both (1) mailing

of authenticated copies of the publication summons and complaint to the defendant’s address and

(2) publication of a “class 3 notice.” Id. § 801.11(1)(c). The relevant statutes describing the

criteria for such a notice, Wis. Stat. §§ 985.01(1m), 985.02(1) & 985.07(3), require a copy of the

publication summons to be published once a week for three weeks in “a newspaper likely to give

notice in the area or to the person affected.” Grand Chute Holdings, LLC v. Wild Truffle Artisan

Pizzeria, No. 17-C-665, 2017 WL 5991742, at *2 (E.D. Wis. Dec. 4, 2017) (citations omitted);

Loppnow v. Bielik, 2010 WI App 66, ¶¶ 22-23, 324 Wis. 2d 803, 817-20, 783 N.W.2d 450, 457-

59 (2010).




                                                  9
       Because “a defendant’s constitutional right to due process is at stake, ‘Wisconsin requires

strict compliance with its rules of statutory service, even though the consequences may appear to

be harsh.’” Johnson, 2012 WI 31, ¶ 25, 339 Wis. 2d at 507, 811 N.W.2d at 763 (quoting Am.

Family, 167 Wis. 2d at 531, 481 N.W.2d. at 631). In the absence of service that satisfies the

statutory requirements, a Wisconsin court does not obtain personal jurisdiction over a defendant

“even where the defendant has actual notice of the summons and complaint.” Horrigan v. State

Farm Ins. Co., 106 Wis. 2d 675, 681, 317 N.W.2d 474, 477 (1982).

               A. Ricciardi and Demos Were Not Served

       No court has acquired personal jurisdiction over Ricciardi and Demos because neither of

them has been properly served with process. Service by publication and mailing is available only

if the defendant has not been personally served despite “reasonable diligence.” Wis. Stat. §

801.11(1)(c). The “reasonable diligence” standard requires the plaintiff to “exhaust with due

diligence any leads or information reasonably calculated to make personal service possible.”

Loppnow, 2010 WI App 66, ¶¶ 12-15, 324 Wis. 2d at 812-14, 783 N.W.2d at 454 (citation

omitted). One or two failed attempts at personal service, for example, are insufficient to justify

substitute service by publication, because “Wisconsin requires more effort than that.”

Cunningham v. Montes, 883 F.3d 688, 689 (7th Cir. 2018); see also, e.g., Heaston v. Austin, 47

Wis. 2d 67, 74, 176 N.W.2d 309, 313 (1970) (affirming dismissal for insufficient service where

process server tried only twice to personally serve defendant before plaintiff attempted substitute

service).

       Colborn did not exercise reasonable diligence in attempting personal service on Ricciardi

or Demos before attempting service by publication and mailing. Indeed, Colborn has not




                                                 10
provided any evidence, such as an affidavit in conformance with Wis. Stat. § 801.10(4)(a), that

he tried even once to effect personal service before attempting substitute service.

       As previously noted, the ninety-day period for service expired on March 18. Colborn

filed the Amended Complaint and obtained amended summonses on March 4—only two weeks

before the window for service of the original complaint closed. Dkt. 1-2.6 Netflix was served the

next day. Dkt. 20. Colborn does not claim to have served any defendant before that date and

there is no evidence suggesting that he made any effort to do so. Even assuming that Colborn

first attempted personal service on Ricciardi and Demos at the same time he served Netflix,

waiting to begin attempting service until seventy-seven days into the ninety-day timeframe (and

more than three years after the conduct sued upon) is neither reasonable nor diligent under

Wisconsin law.

       Nor can Colborn credibly argue that Ricciardi and Demos attempted to evade service. By

the time Colborn apparently first began attempting service on Ricciardi and Demos, they were

traveling, and they did not return to their California home until after the ninety-day service

window had closed. Ricciardi Decl. ¶ 8; Demos Decl. ¶ 8. During the trip, there was no one at

their residence to accept service. Ricciardi Decl. ¶ 8; Demos Decl. ¶ 8. As a result, because

Colborn waited until two weeks before the service deadline to make any effort to serve Ricciardi

and Demos, he was unable to serve them personally, the preferred method under Wisconsin law.

See Wis. Stat. § 801.11(1).




6
  The filing of an amended complaint does not restart the service clock or “relate back” to an
original complaint that has become a legal nullity because it was not timely served. See Bartels
v. Rural Mut. Ins. Co., 2004 WI App 166, ¶¶ 15-17, 275 Wis. 2d 730, 739-40, 687 N.W.2d 84,
88-89 (amendment cannot revive complaint not served within 90 days).


                                                 11
       Moreover, even if Colborn had exercised reasonable diligence in attempting to personally

serve Ricciardi and Demos before he obtained publication summonses (he did not), he failed to

accomplish proper service by publication and mailing. First, Colborn has not submitted any

affidavit regarding attempts at personal service or affidavit of mailing executed by the person

who mailed the complaints and summonses to Ricciardi and Demos, as contemplated by Wis.

Stat. § 801.10(4).

       More significantly, the “proof of publication” he filed proves that he published only the

amended publication summons in the Los Angeles Times, not the publication summons for the

original complaint. Dkt. 25 at 1.7 Under Wisconsin law, service of an amended summons and

complaint after the expiration of the statute of limitations does not confer jurisdiction over a

defendant that has not been served with the original summons. E.g., McMillan-Warner Mut. Ins.

Co. v. Kauffman, 159 Wis. 2d 588, 592-94, 465 N.W.2d 201, 203-04 (Ct. App. 1990)

(“[C]ompetency to act with respect to a named defendant is lost if personal jurisdiction over the

defendant is not acquired by service of the summons and complaint within” the statutory

deadline for service.).

       In Bartels v. Rural Mutual Insurance Co., for example, the plaintiffs filed suit a day

before the limitations period expired but never served one defendant. 2004 WI App. 166, ¶¶ 3-4,

275 Wis. 2d at 733-34, 687 N.W.2d at 86. Months later, the plaintiffs amended their complaint

and timely served the amended complaint and amended summons on that defendant. Id. 2004 WI

App. 166, ¶ 5, 275 Wis. 2d at 734, 687 N.W.2d at 86. However, the Wisconsin Court of Appeals

affirmed dismissal, holding that because the original complaint and summons had not been




7
 Colborn had obtained publication summonses for both the original and amended complaints.
See Dkts. 18 & 19.


                                                 12
properly served and the limitations period had run, service of an amended complaint and

summons could not revive the time-barred claim. Id. 2004 WI App 166, ¶¶ 15-17, 275 Wis. 2d

at 739-40, 687 N.W.2d at 88-89. Likewise, Colborn’s claims against Ricciardi and Demos

expired when he did not serve the original complaint on them either personally or by publication

by March 18. Service of the amended summons could not cure that fundamental failing.

       Ricciardi and Demos were not properly served with process under Wisconsin law. As a

result, this Court does not have personal jurisdiction over them and this action must be dismissed

against them with prejudice.

               B. Chrome Media Was Not Properly Served

       The Zarate Affidavit is both insufficient to show proper service and demonstrably false.

As noted above, under both Wisconsin and federal law, “the burden of proving a defendant is

subject to jurisdiction of the court is on the plaintiff.” Richards, 290 Wis. 2d at 630-32, 714

N.W.2d at 919-20 (internal marks and citation omitted); see also Cardenas, 646 F.3d at 1005;

Am. Family Mut. Ins. Co., 167 Wis. 2d at 533, 481 N.W.2d at 632. Colborn has failed to meet

this burden with respect to Chrome and, as a result, this action should be dismissed as against it

as well.

       Simply put, the Zarate Affidavit is a nullity because the “personal” service it references

(albeit in the most conclusory manner) never actually happened. Benari, Chrome’s registered

agent, has executed a sworn declaration both affirming that he was not personally served and

providing corroborating details demonstrating that fact. Specifically, Benari’s condominium

complex is secured by locked metal gates posted with “NO TRESPASSING” signs and Benari

did not unlock them for Zarate, or anyone else, on March 16. Benari Decl. ¶¶ 8-13 & Ex. A. In

addition, Benari was not at home for much of the day that Saturday and was in fact several miles




                                                 13
away. Id. ¶ 10. The Zarate Affidavit, in contrast, contains no corroborating details explaining

how service actually occurred, such as a physical description of Benari or his home, much less an

explanation of how he gained entrance to the secure complex.

         Beyond the demonstrable falsity of the Zarate Affidavit, it fails to satisfy the statutory

requirements for a proper certificate of service in any event. See Dietrich v. Elliott, 190 Wis. 2d

816, 826-27, 528 N.W.2d 17, 21 (Ct. App. 1995) (concluding that affidavit that lacked

information required by statute showed alleged service was insufficient). Specifically,

Wisconsin requires that the process server’s affidavit state “that the server is an adult resident of

the state of service . . . and is not a party to the action; [and] that the server knew the person

served to be the defendant named in the summons.” Wis. Stat. § 801.10(4)(a). The Zarate

Affidavit contains none of that information. See generally Dkt. 21. As the Wisconsin Court of

Appeals has explained, Section 801.10(4)(a) “sets out in clear and unequivocal terms what the

affidavit or certificate of service must recite in order to constitute proof of sufficient service,”

and an affidavit that omits the required information does not satisfy Wisconsin’s requirement of

strict adherence to the letter of the service statutes. Dietrich, 190 Wis. 2d at 826-27, 528 N.W.2d

at 21.

         Colborn’s attempts to serve Chrome by publication were insufficient for the same reasons

they were insufficient as to Ricciardi and Demos: Colborn did not attempt personal service with

“reasonable diligence” and the original summons was never published.

         Because Colborn has not and cannot meet his burden to show proper service on Chrome,

it should be dismissed from this case as well.




                                                  14
       II.     Dismissal of Chrome, Ricciardi, and Demos Should Be With Prejudice
               Because the Statute of Limitations Has Expired

       Ordinarily, where a plaintiff has failed to effect proper service, the court may dismiss the

case under Rule 12(b)(5) without prejudice. See, e.g., Sikhs for Justice v. Badal, 736 F.3d 743,

751 (7th Cir. 2013); Koss Corp. v. Pilot Air Freight Corp., 242 F.R.D. 514, 518 (E.D. Wis.

2007). But where, as here, the statute of limitations has expired, dismissal must be with prejudice

because “the limitations defense . . . will make the case just as dead as a disposition on the

merits.” Cardenas, 646 F.3d at 1007-08 (citation omitted) (dismissal with prejudice proper

where both statute of limitations and service deadline had expired).

       Wisconsin’s statute of limitations for tort actions such as this one is three years. Wis.

Stat. § 893.57. Under Wisconsin law, which controls this case prior to removal, a suit filed just

before the limitations cutoff that is not served within the ninety-day deadline is a legal nullity.

Bartels, 275 Wis. 2d at 739-40, 687 N.W.2d at 88-89 (affirming dismissal of action filed one day

before expiration of limitations period but not served on defendant within time for service).

       It is undisputed that Netflix first disseminated Making a Murderer on December 18,

2015. Dkt. 1-2 ¶ 15. This action was filed on December 17, 2018, one day before the limitations

period expired. Dkt. 1-1 at 1, 3. As a result, this action against Chrome, Ricciardi and Demos is a

legal nullity and Colborn is barred from pursuing it against them.

                                          CONCLUSION

       Chrome Media LLC, Laura Ricciardi and Moira Demos respectfully request that this

Court dismiss all claims as against them with prejudice.




                                                  15
 Dated: May 10th, 2019   Respectfully submitted,


                          s/ James A. Friedman
                         James A. Friedman, SBN 1020756
                         Godfrey & Kahn, S.C.
                         One East Main Street
                         Suite 500
                         Madison, WI 53703-3300
                         T: (608) 284-2617
                         F. (608) 257-0609
                         jfriedman@gklaw.com

                         Lee Levine
                         Matthew E. Kelley
                         Ballard Spahr LLP
                         1909 K Street, NW, Suite 1200
                         Washington, D.C. 20006-1157
                         T: (202) 508-1110
                         F: (202) 661-2299
                         levinel@ballardspahr.com
                         kelleym@ballardspahr.com

                         Leita Walker
                         Ballard Spahr LLP
                         2000 IDS Center, 80 South 8th Street
                         Minneapolis, MN 55402-2119
                         T: (612) 371-6222
                         F: (612) 371-3207
                         walkerl@ballardspahr.com

                         Counsel for Netflix, Inc.; Chrome Media LLC;
                         Laura Ricciardi; and Moira Demos
20601941.1




                            16
